Citation Nr: 1625203	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg condition, claimed as radiculopathy, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD) as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney





ATTORNEY FOR THE BOARD

R. Casadei, Attorney


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in January 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's left leg and cervical spine disabilities.  The psychiatric issue was remanded for the issuance of a statement of the case.  This was accomplished, and the claims were readjudicated in a February 2015 statement of the case and a June 2015 supplemental statement of the case.  The Veteran filed her substantive appeal regarding her claim for service connection for an acquired psychiatric disorder in March 2015.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Regarding the claim for service connection for an acquired psychiatric disorder, the Board notes that, since the most recent February 2015 statement of the case, the Veteran submitted additional medical evidence in May 2015 (medical examination and opinion from Dr. Henderson) for which a waiver of initial RO consideration was provided.  Accordingly, the Board may proceed with adjudication of this issue. 


FINDINGS OF FACT

1.  There is no objective medical evidence of left lumbar or sacral radiculopathy affecting the left lower extremity.  

2.  The Veteran has currently diagnosed degenerative joint disease (arthritis) of the cervical spine.

3.  Symptoms of cervical spine arthritis were not chronic in service and have not been continuous since service separation.

4.  Cervical spine arthritis did not manifest in service or to a compensable disabling degree within one year of separation from active duty. 

5.  Cervical spine arthritis is not etiologically related to service.

6.  The Veteran's cervical spine arthritis is not caused or aggravated by her service-connected lumbar spine disability.

7.  The Veteran has currently diagnosed depressive disorder that is related to her service-connected hysterectomy and lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg condition, claimed as radiculopathy, to include as secondary to a service-connected back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disorder, to include degenerative joint disease, to include as secondary to a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a psychiatric disorder, to include depressive disorder as due to a service-connected disability, have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for an acquired psychiatric disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in March 2010 and May 2014, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with her claims in July 2010 (back), June 2014 (psychiatric), and June 2015 (peripheral nerves and cervical spine).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as the Veteran has been diagnosed with cervical spine arthritis, this appeal concerns a "chronic disease" listed under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left Leg Radiculopathy 
and 
Service Connection for Cervical Spine Disorder 

The Veteran seeks service connection for a left leg disorder, claimed as radiculopathy, as well as a cervical spine disorder.  She claims that these conditions are secondary to her already service-connected lumbar spine disability.  Given that the Veteran's claimed radiculopathy and neck disorder both related to the Veteran's spine, the Board will discuss these issues in the same section as the evidence, to include VA examination reports, addresses both the claimed radiculopathy and cervical spine disorder.  





Upon review of all the evidence of record, lay and medical, the Board finds that service connection for left leg radiculopathy and a cervical spine disorder is not warranted.

Initially, the Board finds that the Veteran has currently diagnosed degenerative joint disease (DJD) of the cervical spine.  The Board further finds that there is no objective medical evidence of left lumbar or sacral radiculopathy affecting the left lower extremity.  

Service treatment records are absent for any complaints, diagnoses, or treatment for a left leg or cervical spine disorder.  In a January 1977 report of medical examination, completed at service separation, a clinical evaluation of the Veteran's spine and neurological system was normal.  Further, in a January 1977 report of medical history, completed by the Veteran at service separation, it was indicated that the Veteran had lower back pain; however, neck pain was not noted.  Moreover, in a July 2010 VA examination, the Veteran stated that she was not having any problems with her neck in service.  For these reasons, the Board finds that the Veteran's symptoms of cervical spine arthritis were not chronic in service.

Further, the evidence demonstrates that symptoms of cervical spine arthritis have not been continuous since service separation and did not manifest within one year of service separation.  The medical evidence shows that the Veteran was diagnosed with DJD of the cervical spine in July 2007 (MRI report).  Private treatment records from 1995 include the Veteran's complaints of chronic low back pain and neck pain.  See February 1995 Medical Record.  During the July 2010 VA examination, the Veteran reported that her onset of neck pain was a "few years ago."  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this evidence demonstrates that cervical spine arthritis did not manifest within one year of service separation.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).


Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303(b), there is no evidence of continuous symptoms pertaining to cervical spine arthritis since service separation.  Post-service VA treatment records are negative for complaints or diagnoses relating to a neck disorder for many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a cervical spine disorder at any time prior to his current claim.  For example, in February 1977, immediately following service separation, the Veteran filed a service connection claim for a low back disorder; however, she did not report a neck disorder during this previous claim.  Further, in April 1995, the Veteran filed a claim for increase regarding her lumbar spine disorder, but again did not indicate any cervical spine symptoms or related disorders.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder, when viewed in the context of her action regarding other claims for compensation (to include a lumbar spine disorder), may reasonably be interpreted as indicative of the Veteran's belief that she did not sustain a neck disorder in service and a lack of cervical spine symptomatology at the time she filed the other claims.   

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that cervical spine arthritis is not related to service or caused or aggravated by a service-connected disability.  The evidence discussed below also shows that there is no objective evidence of a current diagnosis relating to left leg radiculopathy.  

The Veteran was afforded a VA examination in July 2010 concerning her back and left leg disorders.  Based on a physical examination of the Veteran and a review of the results from a 2008 electromyogram, the July 2010 VA examiner determined that the Veteran did not have left leg radiculopathy.  Thus, the examiner did not provide an opinion as to whether her left leg disorder was caused or aggravated by her service-connected low back disability.  Regarding the cervical spine disability, the examiner diagnosed the Veteran with DJD of the cervical spine per an MRI report in July 2007.  The examiner opined that the Veteran's cervical spine DJD was not the result of, caused by, or aggravated by service.  

The Board finds that the July 2010 VA examination lacks probative value for several reasons.  First, although the Veteran claimed service connection for a cervical spine disorder as secondary to her already service-connected low back disability, the July 2010 VA examiner failed to address secondary service connection in the opinion.  The examiner also did not address whether the Veteran's service-connected low back disability aggravated her cervical spine disorder.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a claimed disability was aggravated by a service-connected disability.  

Further, although the Veteran did not exhibit objective evidence of left leg radiculopathy during the July 2010 examination, the record showed ongoing complaints of shooting pain in her left leg, and there were references suggesting that her treating VA physicians had diagnosed her as having lower extremity radicular pain.  See December 2008 VA Medical Record; see also July 2014 VA Medical Record ("problem list" includes thoracic or lumbosacral neuritis or radiculitis). 

Thus, pursuant to the Board's January 2015 remand, a VA examination was requested in order to assist in determining whether the Veteran had a current diagnosis of radiculopathy or other leg disorders.  In June 2015 VA examination reports (peripheral nerves and cervical spine), which were prepared by a single examiner, indicates that the claims file was reviewed, the Veteran was interviewed by the examiner, and a physical and neurological examination was performed.   

In specific regard to the peripheral nerves examination report, a sensory examination of the Veteran's left lower extremity was normal to touch, position, and vibration.  There were also no trophic changes.  EMG studies were also reviewed from December 2008, which showed a normal left lower extremity.  In sum, the examiner stated that there was no objective evidence of left lower extremity radiculopathy. The rationale for the opinion was as follows:

Although veteran reports experiencing referred symptoms of
pain and paresthesia into his LLE, there is no objective evidence of
radiculopathy, with normal clinical motor and reflex exams, and normal EMG exam. Referred or radiating symptoms are commonly reported in cases of vertebral degenerative disease due to irritation of structures like facet joints, ligaments, annulus, etc. but that does not indicate actual radiculopathy [nerve root damage] unless there are objective motor and reflex abnormalities in the appropriate dermatomal distribution peripherally, of which there are none on clinical exam today. In general, there is not even credible biomechanical or scientific basis for attributing arthritis/bony abnormalities of the spine to soft tissue/muscle strains. Incidentally, veteran is SC for "Lumbosacral strain" NOT degenerative spine/disc disease which was seen on imaging many years after separation from AD. Note imaging in 1995 of the lumbosacral spine was normal, without spurs, osteophytes, narrowing of disc spaces, etc, and that was 18 years after separation from AD. Mechanical type back pain or lumbosacral strain are episodes of acute back pain associated with specific activities or events [eg lifting heavy objects or overuse] which are generally transient, self limited and respond to rest and medication. Different episodes occur de novo, are caused by and specific to different activities at different times, and are not related to nor caused by other prior episodes. It is a soft tissue/muscle condition, not a vertebral/bony condition. There is no scientific evidence that strains cause degenerative disease of the spine. Veteran has had a very productive, at times strenuous occupational history in the long interval since separation from AD, in addition to aging and social activities which can account for degenerative changes.
 
The Board reiterates that the Veteran is essentially claiming that he has a neurological symptoms as a result of his service-connected lumbar spine disability.  In this regard, under 38 C.F.R. § 4.71(a), General Rating formula for Diseases and Injuries of the Spine, Note (1) provides: "Evaluate any associated objective neurologic abnormalities . . . separately, under an appropriate diagnostic code."  Without objective evidence of a neurologic abnormality, the benefit sought may not be awarded.    

Regarding the cervical spine, the June 2015 VA examiner diagnosed the Veteran with degenerative arthritis.  The examiner opined that the Veteran's cervical spine disorder was not incurred in service and was not caused or aggravated by the service-connected lumbar spine disability. The rationale for the opinion was as follows: 

STR review does not reveal any complaint, evaluation, or
treatment for claimed neck condition. The incident after lifting heavy
objects in 1976 was related to low back pain, no neck symptoms were
mentioned. Veteran herself reported she started having her neck treated in 2002 by Dr. Gerlach her primary care doctor at the time. Her chiropractor's note in 2007 stated that she had been getting chiropractic care since 1993 for "adjustments" but it is unclear if that was for the lower back or neck [veteran today stated she was referred by VA to chiropractor Dr. Dodd [fee basis] only for her back "he's only supposed to do my back, but he does my neck too as a courtesy." In any case 1993 is 16 years after separation from AD. Dr Dodd mentioned that she had been diagnosed with arthritis of the c-spine with x-rays in 2003/4. In the long interval since separation from AD, there are intercurrent events [including the known/documented 2-23-2004 incident, see above record review, occupational stress/strains] as well as aging which are more likely causes of c-spine arthritis. There is no objective evidence that claimed neck condition is in any way incurred in or due to AD. In addition, degenerative changes of the lumbar spine would not give rise to arthritis in the cervical spine. There is no h/o fracture of the c-spine due to the lumbar spine, no evidence of direct or indirect biomechanical forces on the c-spine that would cause or aggravate the arthritis.    

The Board finds the June 2015 VA examination reports to be highly probative as to whether the Veteran has a current left lower extremity radiculopathy disability and as to whether the Veteran's currently diagnosed cervical spine DJD is related to service or to a service-connected disability.  The examiner reviewed the claims file, discussed the medical evidence and the Veteran's history in detail, performed physical examinations and neurological testing, and provided opinions supported by well-reasoned rationales.  See Prejean, 13 Vet. App. at 448-9;  Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The Board has also considered the Veteran's statements regarding her belief that she has left leg radiculopathy and a cervical spine disorder that is related to her service-connected lumbar spine disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a diagnosis of radiculopathy or to render a competent medical opinion regarding the etiology of the medically complex disorder of cervical spine arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Radiculopathy and arthritis are medically complex processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the nature and etiology of the Veteran's radiculopathy and arthritis are complex medical questions involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that the weight of the evidence of record is against a finding of a current disability relating to the Veteran's left lower extremity, to include radiculopathy.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143 -44.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left leg condition, claimed as radiculopathy, to include as secondary to a service-connected back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Further, and based on the evidence of record, the Board also finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's cervical spine arthritis and service or to a service-connected disability.  The Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for an Acquired Psychiatric Disorder

The Veteran contends that she has a psychiatric disorder that is related to her currently service-connected hysterectomy and lumbar spine disabilities.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder is caused or aggravated by a service-connected disability.

Weighing against the Veteran's claim is a June 2014 VA psychiatric examination.  The Veteran was diagnosed with generalized anxiety disorder, but did not meet the DSM 5 criteria for PTSD.  The examiner indicated that it was "unclear how much her medical conditions impact her mood as opposed to situational stress impacting her anxiety level."  The examiner further indicated that the Veteran's current stress appeared to be related to current psychosocial stressors "such as finances and medical conditions."  The examiner noted that the Veteran presented with psychosocial stress in August 2010 concerning finances, fear of loss of losing home, lower back pain, job loss, and having to quit school.  The examiner indicated that, at one point it was noted that arm and hand pain was the reason she quit school and another note stated that it was her inability to perform math.  All of these issues, according to the June 2014 VA examiner contributed to her anxiety and stress.

Weighing in favor of the Veteran's claim is a private Disability Benefits Questionnaire and medical opinion from Dr. Henderson dated in May 2015.  After a review of the claims file, an interview with the Veteran, and after performing a mental status examination, Dr. Henderson diagnosed the Veteran with depressive disorder in accordance with the DSM 5 criteria.  PTSD was not diagnosed.  
Dr. Henderson then opined that the Veteran's depressive disorder was "secondary to medical condition."  Specifically, Dr. Henderson indicated that the Veteran's hysterectomy and lumbosacral strain continued to manifest as a depressive disorder.  In support of this opinion, Dr. Henderson stated that there was a body of literature detailing the connection between medical issues, like those the Veteran struggled with, and psychiatric disorders, similar to the Veteran's depressive disorder complaints.  Dr. Henderson noted that, with citation to medical literature, there was a causal relationship between medical and psychiatric difficulty.  In sum, Dr. Henderson opined that it was more likely than not that the Veteran's hysterectomy and lumbosacral strain aggravated her depressive disorder.  The Board notes that numerous medical articles in support of this opinion were included with Dr. Henderson's opinion.

The Board finds that the medical examinations and opinions in this case from the VA examiner and Dr. Henderson to be of relatively equal probative value.  As such, the Board finds that the evidence regarding whether the Veteran's psychiatric disorder is secondary to her service-connected disabilities to be in equipoise.  
Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, is warranted.  38 C.F.R. § 3.102.




ORDER

Service connection for a left leg condition, claimed as radiculopathy, to include as secondary to a service-connected back disability, is denied.

Service connection for a cervical spine disorder, to include cervical spine degenerative joint disease, to include as secondary to a service-connected low back disability, is denied.

Service connection for a psychiatric disorder, to include depressive disorder, as due to a service-connected disability is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


